DETAILED ACTION
Claims 1-18 are presented.
Drawings as originally filed are accepted.
Allowable Subject Matter
Claims 1-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and cited references of record. Specifically:
Han et al. (US 2018/0285630) - A face verifying method and apparatus. The face verifying method includes detecting a face region from an input image, generating a synthesized face image by combining image information of the face region and reference image information, based on a determined masking region, extracting one or more face features from the face region and the synthesized face image, performing a verification operation with respect to the one or more face features and predetermined registration information, and indicating whether verification of the input image is successful based on a result of the performed verification operation.
Prabhu et al. (US 10,002,286) - system and method of the present invention for recovery, analysis, synthesis, and recognition of faces having multiple degradations reinterprets acquisition degradation as a missing-data problem. A novel spline-based representation of faces (thin-plate spline, or TPS) is used for recovery, and a linear data completion technique is used to recover facial information. Two such linear data completion techniques are discussed herein. The recognition results demonstrate that the proposed method can outperform prior art commercial 
Sartorio Odizzio et al. (US 2018/0075523) - Techniques are described for generating virtual makeup products. Virtual makeup products, in this context, may include a predefined effect and a configuration for the effect, wherein the predefined effect includes one or more layered visual filters. In an embodiment, a system in accordance with the present disclosure may acquire makeup product definition data based on characteristics of a real-world makeup product from an entity associated with the real-world product such as a designer, manufacturer, or vendor. Using the makeup product definition data, the system may generate a virtual makeup product includes a configuration of a predefined effect based on the acquired product definition data. The generated virtual makeup product is then passed through a process of internal calibration, internal review, and external review to improve the accuracy of the simulation of the real-world makeup product. In some embodiments, external review is performed by an external reviewing entity (e.g., a designer, manufacturer, or vendor) by using a validation application.
The references discloses subject matters relevant to the topics of facial image enhancement/manipulation determination by means of image analysis/alteration. Nevertheless, they do not disclose:  
acquiring a target face image, and performing face key point detection on the target face
image;

acquiring a first fusion image by fusing a virtual special effect and a face part matched in
the target face image based on a face key point detection result;

an occlusion mask of the target face image, wherein the occlusion mask is
configured to indicate a face visible area which is not subject to an occluder and a face
invisible area which is subject to the occluder in the target face image; and

generating a second fusion image based on the occlusion mask and the first fusion
image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/QUAN M HUA/Primary Examiner, Art Unit 2645